DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The amendment filed 04/01/2022 has been entered and considered.
Claims 1-43 have been cancelled.
Claims 44-94 have been added.
Claims 44-94 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 44-52, 54, 56, 59-61, 63-79, 81, 83, 86-88 and 90-94 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (U.S. Publication No. 2013/0108645 A1) in view of More et al (“More” hereinafter, “A semi-automated method for identifying and measuring myelinated nerve fibers in scanning electron microscope images”, see IDS filed 08/18/2020).
As per claim 44, Farah discloses a method for assessing the quality of a nerve graft, the method comprising: obtaining an image identifying laminin-containing tissue (paragraph [0241], basal lamina is the claimed “laminin-containing tissue”) in the nerve graft (paragraph [0209], WT nerve grafts); using an analysis function of the image processing application, analyzing the image to identify one or more structure based on one or more recognition criteria (paragraphs [0077], [0242]-[0243], [0246], “axons” in figures 5A-5G are recognized, and the “axons” are the claimed “structure”, which are identified and analyzed); and determining one or more structural characteristic of the nerve graft based on a measurement of the one or more structure (paragraph [0209], “accelerated axonal regeneration” is the claimed “structural characteristic”; and “the growth of BACE1 KO axons" is the claimed "measurement of the one or more structure"), wherein the one or more structural characteristics comprise at least a portion of an endoenurial tube and/or perineurium (paragraph [0200] for endoneurial blood vessels, images in figures 3A-3I comprises a number of the endonuerial blood vessel), assessing the quality of the nerve graft based upon, at least in part, the determined one or more structural characteristics of the nerve graft (abstract). Farah teaches microscopy program such as "Openlab software”, “Sigmaplot” and etc to for imaging processing and analysis. However, Farah does not explicitly teach "creating a transformed image using a transformation function of an image processing application on the image". More discloses a method for identifying and measuring myelinated nerve fibers in scanning electron microscope images, in which More teaches a plurality of image transformation functions, such as image stitching, denoising, binary conversion, small area removal and etc (see figure 2 in More). 
 Farah & More are combinable because they are from the same field of endeavor, nerve microscopic imaging. At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Farah in light of More’s image transformation functions. The suggestion/motivation for doing so would have been it would allow Farah to better analyze axonal regeneration in the transformed/enhanced images. Therefore, it would have been obvious to combine Farah with More to obtain the invention as specified in claim 1.
As per claim 45, More teaches wherein the identified one or more structures meet the one or more recognition criteria (paragraph [0076]-[0077]: “…images of sections of nerves filled with neurobiotin to anterogradely label regenerating axons at 5 days post-crush…” the criteria is 5 days of post-crush).
As per claim 46, More teaches wherein the identified one or more structures do not meet the one or more recognition criteria (paragraph [0076]: axonal images of 3 days post-crush do not meet the 5 days post-crush criteria).
For claims 47-48, the examiner notes More in figure 1 shows an entire fascicle is delineated from the rest of the sample tissue.
As per claim 49, as explained above, the axonal images include an endoneurial tube.
As per claim 50, the examiner notes denoising and binary converting both require thresholding (see table 1 in More for axon binary threshold value)
As per claim 51, as explained above, denoising and binary converting in More require a threshold method.
As per claim 52, see paragraph [0241] for Bungner band for size range in Farah, and the size range in More may be entire fascicle.
As per claim 54, as shown in figure 1 of More the fascile is a circularity range.
As per claim 56, Farah at paragraph [0242] teaches “a total number of regenerating axons per nerve” corresponds to the claimed “the number of endoneurial tubes per area”.
As per claim 59, see figures 10A-10D in Farah.
As per claim 60, see paragraph [0082], the figure 10D shows the BACE1 KO DRG explants had axons 119% and 150% longer on average than those of WT DRG explants at 2 and 4 days post culture.
As per claim 61, see paragraphs [0060], [0082] and [0232].
As per claim 63, Farah at paragraph [0077] teaches WT fibers as the claimed “substructures”.
As per claim 64, Farah teaches BACE1 KO fibers have 2 or more regenerating sprouts compared to 31% of the WT fibers.
For claims 65-66, Farah teaches immunostaining the tissues, and immunohistochemical (IHC) staining is the most common immunostaining.
As per claim 67, see explanation in claim 44.
As per claim 68, Farah at paragraph [0077]  teaches the myelin debris are the claimed “one more structures”, which are “not of interest”.
As per claim 69, see explanation in claim 45.
As per claim 70, see explanation in claim 46.
As per claim 71, as explained above, axons are the claimed “structure of interest”.
As per claim 72, see explanation in claim 45.
As per claim 73, see explanation in claim 46.
As per claim 74, see explanation in claim 47.
As per claim 75, see explanation in claim 48.
As per claim 76, see explanation in claim 49.
As per claim 77, see explanation in claim 50.
As per claim 78, see explanation in claim 51.
As per claim 79, see explanation in claim 52.
As per claim 81, see explanation in claim 53.
As per claim 83, see explanation in claim 56.
As per claim 86, see explanation in claim 59.
As per claim 87, see explanation in claim 60.
As per claim 88, see explanation in claim 61.
As per claim 90, see explanation in claim 63.
As per claim 91, see explanation in claim 64.
As per claim 92, see explanation in claim 65.
As per claim 93, see explanation in claim 66.
As per claim 94, as explained in claim 66, immunoperoxidase stain is commonly used in IHC staining.

Allowable Subject Matter
Claims 53, 55, 57, 58, 62, 80, 82, 84, 85 and 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44, 48-52, 56-61, 67, 74-79 and 83-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,783,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claims 44, 48-52, 56-61, 67, 74-79 and 83-88 are encompassed in claims 1-11 of ‘349 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667